Title: From George Washington to Albin Rawlins, 31 January 1798
From: Washington, George
To: Rawlins, Albin



Sir,
Mount Vernon 31st Jany 1798

Your letter of the 26th instant came to my hands yesterday.
There has been some misconception of the application from General Spotswood to your Brother, for it was not a person to be employed in writing and riding he was desired to enquire after—but for a house keeper—or, if a housekeeper could not be had—then for a man who was qualified for the Office of Butler—who could set out a Table—attend at the side board—and being in the capacity of a head Servant in the family would attend to, and make all the others do their duty properly—In a word to answer all the purposes of a house keeper & to supercede the necessity of employing one. If any other idea was embibed from what General Spotwood said, or wrote—It has proceeded, as I have said above, from misconception.
It is sometime since I have been provided with a housekeeper; of course my enquiries on that head have ceased. I have, it is true, some business to do in the way you speak of, particularly writing; and if, in order to save myself the trouble of doing it, I could engage a single man competent thereto on very moderate wages;

One who would confine himself closely; be content to eat with, and live in the same manner the Housekeeper does, having a room to himself to write in, & another to lodge in, over the ⟨same⟩ I would employ one, & if that mode of living, & manner of treatment would comport with your views; Say, in one word, what is the lowest wages you would agree to take by the year? and you shall receive a decisive answer by the return of the Post. I am Sir Yours &ca

Go: Washington

